DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 11 are objected to because of the following informalities: There are two sets of claims 11, one depends on claim 10 and the other is an independent claim.  
Claims 12-14 are objected to as being dependent upon claim 11.
Appropriate correction is required.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 7, and 8 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (U.S. Pub. No. 2017/0194390) in view of Kim (U.S. Pub. No. 2014/0374716).
As to claim 1, Kim (‘390) teaches a display device ([0014], lines 1-3, organic light emitting display device) comprising: 
a lower substrate (105); and a pixel (Fig. 1, PXa) including sub-pixels (SPR, SPG, SPB, and SPW) having one transparent area (TA, e.g. TA1a and TA1b) and a plurality of emissive areas (EA1, Fig. 3) adjacent to the one transparent area (the emissive areas EA1 are next to the transparent areas TA1a and TA1b) and defined to emit light with at least three different colors ([0080], lines 1-4 and [0086], lines 9-12).
Kim (‘390) does not mention transparent area defined to transmit light from the lower substrate,
Kim (‘716) teaches transparent area (S2, Fig. 3) defined to transmit light from the lower substrate (as can be seen in Fig. 3, the transmitted light is from the lower substrate 100).
Therefore, it would have been obvious to one of ordinary skilled in the art at the time the invention was filed to have added the display structure of Kim (‘716) to the display device of Kim (‘390) because to provide a display device which is adapted to solve misalignment moire and thickness increment problems which can be caused due to the attachment of the variable light shied plate, [0009], lines 1-4). 
As to claim 2, Kim (‘390) teaches the plurality of emissive areas (Fig. 1, EAa) surround the one transparent area (the EAa emissive areas in SPR, SPG, and SPB surround the one transparent area TAa of the SPG sub-pixel).
As to claim 3, Kim (‘390) teaches the pixel (PXa, fig. 1) includes a red sub-pixel (SPR) having a red emissive area, a white sub-pixel (SPW) having a white emissive area, a blue sub-pixel (SPB) having a blue emissive area, and a green sub-pixel (SPG) having a green emissive area (as can be seen in figures 1 and 3, each sub-pixel e.g. SPR, SPB, SPG, and SPW have emissive areas EA, [0054], lines 1-10).
As to claim 7, Kim (‘390) teaches the display device of claim 1,
Kim (‘390) does not teach the plurality of emissive areas has a width corresponding to a horizontal or vertical side of one transparent area,
Kim (‘716) teaches one of the plurality of emissive areas (S1) has a width corresponding to a horizontal or vertical side of the one transparent area (the S1 area has the same width as a vertical width of area S2, Fig. 1).
Therefore, it would have been obvious to one of ordinary skilled in the art at the time the invention was filed to have added the display structure of Kim (‘716) to the display device of Kim (‘390) because to provide a display device which is adapted to solve misalignment moire and thickness increment problems which can be caused due to the attachment of the variable light shied plate, [0009], lines 1-4). 
As to claim 8, Kim (‘390) teaches the one emissive area (emissive area EAa, Fig. 1) is divided in a horizontal or vertical direction (the emissive area EAa is divided in vertical direction creating four separate emissive areas).



Claim(s) 5 and 6 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (U.S. Pub. No. 2017/0194390) in view of Kim (U.S. Pub. No. 2014/0374716), and further in view of Park (U.S. Pub. No. 2017/0110521).
As to claim 5, Kim (‘390) and Kim (‘716) teaches the display device of claim 1,
Kim (‘390) and Kim (‘716) do not teach a square shape transparent area,
 Park teaches the one transparent area (200, Fig. 2) has a square shape (transmittance area 200 has a square shape) having four sides surrounded by the plurality of emissive areas included in at least two pixels (as can be seen in Fig. 2, the transmissive area 200 has a square shape and is surrounded by the emissive areas 100 from left side and right side, therefore the area 200 is surrounded by emissive sub-pixels of its own pixel and the left side pixel).
Therefore, it would have been obvious to one of ordinary skilled in the art at the time the invention was filed to have added the pixel structure of Park to the display device of Kim (‘390) as modified by Kim (‘716) because a border of the display apparatus may be transparent and may include a transparent area in a non-display area as well as a display area, [0098].
As to claim 6, Kim (‘390) and Kim (‘716) teaches the display device of claim 1,
Kim (‘390) and Kim (‘716) do not teach emissive areas has a width corresponding to half of a transparent area,
Park teaches one of the plurality of emissive areas (Fig. 14, sub-pixel R, G, B, next to the transparent area TW1) has a width corresponding to ½ of a horizontal or vertical side of the one transparent area (each of the sub-pixels has a width corresponding to half of a vertical side of the one transparent area TW1).
Therefore, it would have been obvious to one of ordinary skilled in the art at the time the invention was filed to have added the pixel structure of Park to the display device of Kim (‘390) as modified by Kim (‘716) because a border of the display apparatus may be transparent and may include a transparent area in a non-display area as well as a display area, [0098].

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (U.S. Pub. No. 2017/0194390) in view of Kim (U.S. Pub. No. 2014/0374716), and further in view of Kanno (U.S. Pub. No. 2004/0164668).
As to claim 9, Kim (‘390) teaches a display device ([0014], lines 1-3, organic light emitting display device) comprising: 
a lower substrate (105); and a pixel (Fig. 1, PXa) including sub-pixels (SPR, SPG, SPB, and SPW) each having one transparent area (TA, e.g. TA1a and TA1b) and one emissive area (EA1, Fig. 3) defined to emit light ([0080], lines 1-4 and [0086], lines 9-12), 
Kim (‘390) does not mention transparent area defined to transmit light from the lower substrate,
Kim (‘716) teaches transparent area (S2, Fig. 3) defined to transmit light from the lower substrate (as can be seen in Fig. 3, the transmitted light is from the lower substrate 100).
Therefore, it would have been obvious to one of ordinary skilled in the art at the time the invention was filed to have added the display structure of Kim (‘716) to the display device of Kim (‘390) because to provide a display device which is adapted to solve misalignment moire and thickness increment problems which can be caused due to the attachment of the variable light shied plate, [0009], lines 1-4). 
	Kim (‘390) and Kim (‘716) do not teach an emissive area has an L shape,
	Kanno teaches the one emissive area has an “L” shape ([0071], lines 9-11),
Therefore it would have been obvious to one of ordinary skilled in the art at the time the invention was filed to have added the different shape emissive region of Kanno as modified by Kim (‘390) as modified by Kim (‘716) because it has an L shape which is reasonable for designing a display device may be employed, [0071], lines 11-13.

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (U.S. Pub. No. 2017/0194390) in view of Kim (U.S. Pub. No. 2014/0374716), and further in view of Kim (U.S. Pub. No. 2016/0163770).
As to claim 11, Kim (‘390) teaches a display device ([0014], lines 1-3, organic light emitting display device) comprising: 
a lower substrate (105); and a pixel (Fig. 1, PXa) including sub-pixels (SPR, SPG, SPB, and SPW) having one transparent area (TA, e.g. TA1a and TA1b) and a plurality of emissive areas (EA1, Fig. 3) and defined to emit light with at least three different colors ([0080], lines 1-4 and [0086], lines 9-12).
Kim (‘390) does not mention transparent area defined to transmit light from the lower substrate,
Kim (‘716) teaches transparent area (S2, Fig. 3) defined to transmit light from the lower substrate (as can be seen in Fig. 3, the transmitted light is from the lower substrate 100).
Therefore, it would have been obvious to one of ordinary skilled in the art at the time the invention was filed to have added the display structure of Kim (‘716) to the display device of Kim (‘390) because to provide a display device which is adapted to solve misalignment moire and thickness increment problems which can be caused due to the attachment of the variable light shied plate, [0009], lines 1-4). 
Kim (‘390) and Kim (‘716) do not teach emissive areas disposed on four sides of the one transparent area,
Kim (‘770) teaches emissive areas disposed on four sides of the one transparent area (emissive areas ISPR, ISPB, ISPG surround the TA7 transparent region, Fig. 7).
Therefore, it would have been obvious to one of ordinary skilled in the art at the time the invention was filed to have added the emissive display structure of Kim (‘770) to the display device of Kim (‘390) as modified by Kim (‘716) because to overcome the difficulties related to deposition of organic light emitting layers in sub-pixel regions by using an FMM to obtain high resolution and a desired aperture ratio of a transparent OLED device, [0009], lines 4-8).

Claim(s) 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (U.S. Pub. No. 2017/0194390) in view of Kim (U.S. Pub. No. 2014/0374716), and further in view of Kim (U.S. Pub. No. 2016/0163770) and Park.
As to claim 12, Kim (‘390), Kim (‘716), and Kim (‘770) teach the display device of claim 11,
Kim (‘390), Kim (‘716), and Kim (‘770) do not teach at least two emissive areas of the plurality of emissive areas are arranged on one side of the one transparent area,
Park teaches at least two emissive areas of the plurality of emissive areas are arranged on one side of the one transparent area (Fig. 2, two emissive areas 100 out of the three emissive areas are located on one side of the one transparent area 200, , Fig. 4 shows that the region 200 is the transparent region).
Therefore, it would have been obvious to one of ordinary skilled in the art at the time the invention was filed to have added the pixel structure of Park to the display device of Kim (‘390) as modified by Kim (‘716) and Kim (‘770) because a border of the display apparatus may be transparent and may include a transparent area in a non-display area as well as a display area, [0098].
As to claim 13, Kim (‘390) teaches each sub-pixel on the lower substrate sub-pixel SP1 having emissive and transparent areas is arranged on the lower substrate 105, Fig. 3) includes a circuit area including circuits for driving an organic light emitting diode (Fig. 2 shows that the sub-pixel has emissive region circuits arranged and the display is an OLED display, [0053], therefore the circuit comprises of OLED elements).
As to claim 14, Kim (‘390) teaches the circuit area is disposed at a corner portion of the one transparent area (Fig. 2, the circuit area is arranged at a corner portion of the one transparent area TA2a or a corner portion of the one transparent TA1b).

Allowable Subject Matter
Claims 4, 10, and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 4 is objected to because the prior art references do not teach the combination of the limitations of the red, white, blue, and green sub-pixels have an L shape or a reverse L shape and the limitation of the four different sub-pixels surround a first surface and a second surface of the one transparent area. Therefore, the limitation requires sub-pixels of four different colors in the shape of an L or reverse L to surround a first surface and a second surface of the one transparent area. 
Claim 10 is objected to because the prior art references do not teach the limitations such as:
a) emissive area having a cross shape disposed on the lower substrate
b) the emissive area is is configured by two emissive areas having the L shape
c) the two L shape emissive areas are adjacent to each other
d) the two L shape emissive areas emit with a same color
The prior art references do not teach the combination of the limitations above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Lee (U.S. Pub. No. 2017/0214003) teaches a display device having a transparent region and a plurality of sub-pixels.
Liu (U.S. Pub. No. 2017/0084572) teaches an OLED pixel unit and transparent display device. 
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEGEMAN KARIMI whose telephone number is (571)270-1712. The examiner can normally be reached Monday-Friday; 9:00am-4:00pm EST. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 5712727772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/PEGEMAN KARIMI/Primary Examiner, Art Unit 2691